McMURRAY, Presiding Judge,
dissenting.
I respectfully dissent as the Appellate Division of the State Board of Workers’ Compensation (“Appellate Division”), the superior court and now a majority of this Court, assigns Lukowski with a burden of proof that was assigned in Aden’s Minit Market v. Landon, 202 Ga. App. 219 (413 SE2d 738), but later rejected by the Supreme Court in Maloney v. Gordon County Farms, 265 Ga. 825, 827-829 (462 SE2d 606). But even more glaring, in my view, is the superior court’s error in affirming the Appellate Division’s award based on application of the “any evidence” test. The problem with applying this standard is that the Appellate Division did not have authority to second guess the administrative law judge via de novo review, but was bound to accept “[t]he findings of fact made by the [ALJ] in the trial division . . . where such findings are supported by a preponderance of competent and credible evidence contained within the records.” OCGA § 34-9-103 (a). See Richardson v. Air Products & Chemicals, 217 Ga. App. 663, 664-665 (458 SE2d 694). I, therefore, believe the superior court should have remanded the case sub judice to the Appellate Division for review of the ALJ’s award based on the standard of review prescribed in OCGA § 34-9-103 (a). This disposition would then place the Appellate Division in appropriate posture for determining whether there is competent and credible evidence to support the ALJ’s finding that Lukowski satisfied his burden of showing that he is entitled to workers’ compensation benefits based on a change of condition. See Maloney v. Gordon County Farms, 265 Ga. 825, 827-829, supra.
The majority, however, sidesteps the controlling issues in the case sub judice by saying that Lukowski’s enumeration of error is too narrow to reach Lukowski’s argument “that the Appellate Division incorrectly conducted a de novo review and substituted its opinion regarding the weight and credibility of the witnesses for the ALJ’s. ...” I cannot go along with this tact because, in my view, Lukowski’s enumeration covers the superior court’s error in employing the “any evidence” standard in reviewing the Appellate Division’s award. To say otherwise ignores that the superior court found that it was bound by the “any evidence” test in determining whether Lukow*144ski satisfied the burden of proof assigned under Aden’s Minit Market v. Landon, 202 Ga. App. 219, supra, overruled in Maloney v. Gordon County Farms, 265 Ga. 825, 827-829, supra.
Decided June 28, 1996
Mundy & Gammage, Kelly B. Gammage, for appellant.
Webb, Carlock, Copeland, Semler & Stair, Robert C. Semler, Colleen P. O’Neill, for appellees.